Title: From John Quincy Adams to Charles Francis Adams, 3 October 1822
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son.
					Washington 3. October 1822
				
				It is long since I had the pleasure of writing to you or of receiving a Letter from you; yet there has not been a day when you have been absent from my mind and from my heart. I learnt with sorrow and great anxiety that you had been sick, and hope that you have entirely recovered. The accounts that I received of your proficiency were that you had improved in your standing with the Class, and that with continued perseverance you would rise much higher—I still flatter myself that upon the lists to be made up at the close of the present term your name will have risen more than it did in the preceding half year. Your Mother who is yet at Philadelphia, and your brother George have lately received from you several Letters with which they have been much gratified—Will you not let me have the same satisfaction? The last Letter which I received from you gave me a promise which you are yet to fulfill—Write me soon, and write me with confidence and sincerity —Say that you are better satisfied with yourself than you were, and speak comfort to your / affectionate father.
				
					John Quincy Adams.
				
				
			